COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  RAQUEL GONZALEZ,                              §
                                                                No. 08-16-00287-CR
           Appellant,                           §
                                                                  Appeal from the
  v.                                            §
                                                         County Court at Law Number One
  THE STATE OF TEXAS,                           §
                                                              of El Paso County, Texas
           Appellee.                            §
                                                                (TC# 20090C08960)
                                                §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the conviction and render judgment dismissing the DWI case

against Appellant, in accordance with the opinion of the Court. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 20TH DAY OF NOVEMBER, 2018.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.
Rodriguez, J., dissenting